952 F.2d 395
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Aaron HOLSEY, Plaintiff-Appellant,v.STATE OF MARYLAND, Defendant-Appellee.
No. 91-7327.
United States Court of Appeals, Fourth Circuit.
Submitted Dec. 5, 1991.Decided Dec. 27, 1991.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  (CA-91-2331-K), Frank A. Kaufman, Senior District Judge.
Aaron Holsey, appellant pro se.
D.Md.
AFFIRMED.
Before DONALD RUSSELL, MURNAGHAN and NIEMEYER, Circuit Judges.
OPINION
PER CURIAM:


1
Aaron Holsey appeals from the district court's order denying Holsey's request for injunctive relief.   Our review of the record and the district court's opinion discloses that there was no abuse of discretion and this appeal is without merit.   Accordingly, we affirm on the reasoning of the district court.   Holsey v. Maryland, No. CA-91-2331-K (D.Md. Oct. 16, 1991).   We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.


2
AFFIRMED.